Citation Nr: 1451550	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-10 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1966 to  November 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board remanded the case in January 2012 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  The AOJ scheduled the Veteran for VA examination, which was conducted in March 2012, with an addendum opinion added in January 2013.  The Veteran was then provided a supplemental statement of the case (SSOC) in January 2013, in which the AOJ again denied the claim for service connection.  


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran likely has ischemic heart disease that has been made worse by his service-connected PTSD.


CONCLUSION OF LAW

The Veteran has ischemic heart disease that has been aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Relevant medical evidence of record consists of the Veteran's service treatment records and records of his ongoing post-service treatment with VA and private treatment providers.  Review of the Veteran's service treatment records reveals that they are silent as to complaints of any problems with the heart, although the Veteran was treated for tuberculosis and pleurisy while on active duty.  At his September 1968 separation report of medical examination, his heart and vascular system were noted to be normal.  A review of the Veteran's private treatment records reflects that he was first seen for complaints of chest pain in November 1995 and was diagnosed with coronary artery disease in January 1996.  However, multiple chest x-rays conducted from 1998 to 2004 were all read as normal, and an echocardiogram performed in September 2004 similarly returned normal results.  The Veteran was again treated for heart problems in March 2005, when he sought treatment for an acute myocardial infarction.  At that time, he underwent cardiac catheterization and placement of multiple stents.  Review of his VA treatment records shows that since that time, he has received treatment on an ongoing basis for chronic ischemic heart disease, with which he was diagnosed following the March 2005 myocardial infarction.  He was again diagnosed with ischemic heart disease at a February 2006 VA examination, which his examiner attributed to his "heavy cigarette smoking;" however, no discussion of the possibility that the disease was aggravated by his service-connected PTSD was provided in that opinion.

To rectify that omission, and pursuant to the Board's January 2012 remand, the Veteran underwent additional VA examination in March 2012, with an addendum opinion added in January 2013.  At the March 2012 examination, the examiner found the Veteran to have coronary artery disease and an old myocardial infarction that had occurred in 2005.  When asked to address the etiology of the Veteran's heart problems, the examiner specifically stated that the Veteran's coronary artery disease is "related to tobacco use and PTSD."  The examiner initially stated that he was unable to determine a baseline severity of the Veteran's heart disorder "as a discrete level of disability" because of the concurrent impact of his cigarette smoking and PTSD.  However, the examiner later affirmed that he was able to impute a baseline level of heart disease attributable to PTSD, which he estimated at one-third of its total severity, with the other two-thirds attributable to his cigarette use.  The examiner specifically stated that there "appears to be little doubt that [the Veteran's] PTSD has played a role in the acceleration and severity of his ischemic heart disease."  In an addendum opinion, a second physician agreed that the Veteran's ischemic heart disease has been aggravated by his service-connected PTSD but opined that he was unable to "provide a relative proportion of aggravation to attribute to PTSD without resorting to mere speculation."

The Board notes initially that the Veteran's service treatment records are silent concerning complaints of or treatment for ischemic disease or any related heart disorder; the Veteran's separation report of medical examination found him to have a normal heart and vascular system.  The relevant post-service medical evidence of record, however, documents that the March 2012 VA examiner diagnosed the Veteran with chronic ischemic heart disease and clearly explained the likely etiological link between the disorder and the Veteran's service-connected PTSD.  Here, the Board is inclined to give considerable weight to the opinion of the March 2012 VA examiner, who provided a clear explanation for why the Veteran currently experiences ischemic heart disease and why, and to what it extent, it is attributable to his service-connected PTSD.  In this regard, the Board notes that this opinion is not contradicted by any medical evidence of record.  

In that connection, the Board acknowledges the finding of the January 2013 examiner, who stated that he was unable to opine as to the specific "proportion of aggravation to attribute to PTSD."  However, that examiner agreed with the March 2012 VA examiner's ultimate conclusion that the Veteran's service-connected PTSD has in fact caused or aggravated his ischemic heart disease.  See Allen, supra.  Significantly, the Board notes that there is no medical evidence in the record to suggest that the Veteran's current ischemic heart disease is not etiologically related to his service-connected PTSD, at least to some extent.  Because the medical evidence of record that addresses this question all establishes that there exists a link between the Veteran's service-connected PTSD and his current ischemic heart disease, the Board finds that the Veteran's ischemic heart disease was likely accelerated due to service-connected PTSD.  Accordingly, and giving the Veteran the benefit of the doubt, the Board concludes that service connection is warranted for coronary artery disease.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease as secondary to service-connected PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


